United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1930
                      ___________________________

                                 Sandra H. Harp

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Navarre Logistical Services, Inc.; David Ginsberg; Margot McManus; Micki St.
              Clair, as agents for Navarre Logistical Services, Inc.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: January 29, 2014
                           Filed: February 7, 2014
                                [Unpublished]
                                ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
      Sandra Harp appeals from the district court’s1 adverse grant of summary
judgment in her pro se action claiming that her former employer terminated her based
on her race, in violation of Title VII of the Civil Rights Act of 1964. Upon careful de
novo review, see Olsen v. Capital Region Med. Ctr., 713 F.3d 1149, 1153 (8th Cir.
2013), we conclude that the district court properly granted summary judgment because
the admissible evidence before the court would not permit a factfinder to conclude that
defendants’ proffered reason for firing Harp was pretextual. See Twymon v. Wells
Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006) (plaintiff failed to show proffered
reason for termination was pretext where she did not assert that employer did not
honestly believe she was accountable for violations of policy when it fired her for
those violations).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-